Citation Nr: 1140213	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	 Dax Lonnetto, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida Regional Office (RO) that denied service connection for PTSD, and an acquired psychiatric disorder other than PTSD.  

The case was remanded for further development in March 2009 and June 2010.


FINDINGS OF FACT

1.  The Veteran's account of his stressors is sufficiently credible and generally supported by information from the U.S. Army and Joint Services Records Research Center (JSRRC).  

2.  The Veteran's has been treated on multiple occasions for, and diagnosed with, PTSD, based on his military service.  

3.  The Veteran's other diagnosed psychiatric disorders were first manifest many years after discharge from active duty and are unrelated to service; a psychosis was not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2011).

2.  A psychiatric disorder other than PTSD was not incurred in or aggravated by service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has PTSD as the result of service in Vietnam, or that he has another acquired psychiatric disorder of service onset for which service connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b): Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id at 486

Here, the Veteran was sent a letter in September 2006, prior to the initial unfavorable decision on the claim of entitlement to service connection for PTSD, supplemented by correspondence dated in July 2010 pertaining to PTSD and an acquired psychiatric disorder other than PTSD.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private and VA clinical records have been associated with the claims folder.  Social Security disability records have also been received for review.  The appellant requested a hearing before the Board in October 2007 but withdrew his request in April 2010.  He was afforded a VA examination in October 2010 that included a nexus opinion.  His statements in the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3rd 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claims of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are ready to be considered on the merits. 

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. § 3.303, 3.306 (2011). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997) 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background 

The Veteran's service administrative records show that he served in the Army and had foreign service in Korea between June 1963 and July 1964.  He served in Vietnam for four months between August and December 1965.  His DD Form 214 reflects a military occupational specialty of vehicle mechanic.  He received the Vietnam Service Medal and a citation as an expert on the M-14 rifle.  

The Veteran's service treatment records reflect no complaints, findings or references to any type of psychiatric disorder.  On examination in October 1965 for discharge from service, he denied depression or nervous trouble or any sort, and his psychiatric status was evaluated as normal. 

The appellant was afforded a VA general medical examination in November 1993 and did not voice or refer to any psychiatric complaints.  On review of psychiatric status and personality, he was noted to be well-oriented with no memory loss, and was determined to be able to handle benefits payments.

Extensive private clinical records dating from 1996 reference no psychiatric complaints or findings.  A March 1997 mental status examination by R. Rodriguez, M.D., noted that the Veteran was alert, oriented times three, with no speech or language difficulty.  He was reported to have excellent short and long-term memory and ability to calculate.  In June 2000, T. A. DiGernonimo, M.D., related that the Veteran's higher cognitive functioning, including memory and fund of knowledge, all appeared to be normal.  Subsequently received were private clinical records dating from 1987 that indicate no psychiatric complaints or disorder.  Notably, in records dated between 1999 and 2001 from M. Salvato, M.D., the appellant denied nervousness, anxiety, depression and suicidal thoughts on numerous occasions by self report.

The Veteran's claim of entitlement to service connection for PTSD based on military service in Vietnam was filed in August 2006.

VA outpatient clinical records dating from January 2004 were received in support of the claim showing that the Veteran sought treatment for complaints that included chronic orthopedic pain affecting multiple sites.  In July 2005, the Veteran stated that he was no longer working due to his back.  In September 2005, it was recorded that pain interfered with his emotions and was 22/50 on "pain outcomes questionnaires."  In January 2006, it was recorded that family members had recommended that he talk with someone in mental health, citing mood changes and irritability.  It was noted that the Veteran denied suicidal/homicidal ideation and was adjusting to the loss of his job, insurance and pain.  An assessment of adjustment disorder was recorded.  

The Veteran underwent VA mental health consultation by a VA licensed clinical social worker in March 2006 for evaluation and treatment of mood changes, irritability and dealing with chronic pain.  He related that he had back surgery in 2004 and had had to discontinue his work as a bus driver for the city transit system where he had worked for 36 years.  The appellant reported that since approximately 1990, he had been experiencing chronic back and knee pain that significantly disrupted sleep, that he got only one to three hours of sleep per night, and napped throughout the day because he could not sleep for more than an hour at a time.  The Veteran denied feelings of hopelessness, helplessness, suicidal ideation, decreased motivation or interest in activities at any point in his life.  He denied mania and was not acutely psychotic but admitted to hearing "voices."  It was noted that these were not command hallucinations and were not threatening.  The appellant denied a history of violence, assault, and legal problems, but did admit to passive vague thoughts of hurting others when he was in a dissociate psychological state.  He stated, however, that he had not and did not intend to act on those thoughts.

The examiner noted that the Veteran's chronic pain appeared to significantly contribute to his fluctuations in mood, but that he appeared to maintain an optimistic attitude and had a strong social support network that likely had contributed to his relative ability to function.  It was reported that upon further exploration, the appellant related that he served 16 months in Vietnam.  He recalled that he witnessed the death of his best friend who had died right next to him.  It was reported that he endorsed daily dissociate experiences, including flashbacks, when he thought he was back in Vietnam.  The appellant elaborated by stating that certain stimuli/events triggered memories from combat that caused him to temporarily dissociate from reality until a family member brought this to his attention.  It was reported that according to family members, he became "emotional and looked like he is going to hurt someone."  The Veteran stated that he had weekly nightmares depicting his combat experience.  He said that he had been drinking one to three mixed drinks since approximately 1970.  He admitted that his alcohol use had been effective as a sleep aid for many years.

The Veteran related that on returning from Vietnam in 1965, he began smoking marijuana and using sedatives for which his father had him admitted to a 90-day substance abuse program.  He denied any current illicit drug use.  He admitted to morning drinking, said that he had made an attempt in 1990 to discontinue drinking and had been successful for approximately six to eight months.  The examiner noted that the Veteran had seemingly been self-medicating his trauma symptoms with alcohol, and possibly Vicodin, for a significant length of time when a substance abuse support program would have maximized his chances for a successful recovery.  

Psychosocial history revealed that the Veteran had been married four times and was currently separated from his wife of 20 years.  He reported that he was "not loving" and endorsed feeling of detachment from himself and others.  He noted that his current female companion was "scared" of him at times when he shifted into a dissociative state.  The Veteran stated that he had 11 children and had a positive relationship with them and his four remaining siblings.  It was noted that he was retired on Social Security disability and was awaiting a decision regarding a retirement pension from the city bus transit system.  He said that he was raised in church and that his spirituality was a source of strength for him.  

Following mental status examination, the examiner related that the Veteran endorsed posttraumatic stress disorder symptoms and that a referral to the PTSD clinic after substance abuse treatment appeared to be clinically appropriate.  Diagnoses on Axis I following evaluation were substance-induced mood disorder, alcohol dependence, cannabis dependence in full remission, rule out opioid dependence, rule out PTSD, and rule out substance-induced psychosis versus psychotic disorder.

Subsequent VA outpatient clinic notes reflect that the appellant was afforded additional counseling and treatment, to include in the anxiety disorders workshop and trauma survivor's group, for symptoms, complaints and findings reiterated in detail above.  He maintained a history of serving 16 months in Vietnam and stated in April 2006 that he had been giving more thought to his years of distress after Vietnam.  He said that he was motivated to engage in individual counseling.  The appellant stated that he had had an intense flashback that morning when he felt he was back in Vietnam witnessing his best friend dying next to him.  The clinician noted that losing his best friend appeared to have carried over throughout his adult life and affected many interpersonal relationships because of his fear of getting close.  Following evaluation, the VA clinical social worker provided impressions of PTSD, rule out substance-induced mood disorder, and alcohol dependence.  The Veteran received regular treatment and therapy thereafter by the VA social worker where the assessment of PTSD was continued.  However, in August 2006, the appellant was evaluated by a VA resident physician and staff psychiatrist who noted that although the Veteran had sleep disturbance and some PTSD symptoms, it was not felt that he met the criteria for PTSD at this initial evaluation.  It was recorded that he had quit drinking alcohol and that that might have precipitated the current sleep disturbance.  The Axis I diagnoses following examination reverted back to substance-induced mood disorder, alcohol dependence, cannabis dependence in full remission, rule out opioid dependence, rule out PTSD, and rule out substance-induced psychosis versus psychotic disorder.  

Received was a stressor statement from the Veteran dated in December 2006 relating that in 1964 or 1965 he was stationed in a camp about 10 miles from DaNang, Vietnam that was attacked at three or four o'clock in the morning.  He stated that after the attack, they went out to check and found that among the dead were "Congs" that worked in the village barbershop where they were shaved, got haircuts and massages, and some that worked in the village inn where the soldiers drank and "played the women."  He related that he could not remember the names of dates of any servicemembers who were killed or injured.  

Received in April 2007 were notes from a Vet Center from an initial intake dated in July 1997 indicating that the Veteran reported serving in Vietnam and participating in combat activities.  It was noted that he was seeking assistance for a medical examination.  An assessment of "suspect PTSD" was recorded.  The Veteran was connected to a VA medical center liaison for appropriate medical examinations.  Subsequent thereto, it was reported that he could not be seen in the pulmonary clinic until he was "means tested."  In August of 1997, the Veteran noted that he had completed "means testing" and was ready to be examined by VA.  An entry in December 1997 recorded that there had been no contact in four months (since August 1997) and that the client had elected to discontinue treatment.

In a clinical report dated in March 2007, the Veteran's treating VA clinical social worker noted that the city where he lived had been detonating unused ammunition near the Veteran's home approximately six to seven times per day, and that this triggered flashbacks.  He stated that since this began, he had responded by driving to a friend's house to avoid the noise and subsequent flashbacks.  The clinician wrote that similar to the development of a panic attack, "this writer provided the Veteran with a flashback journal to record the triggers, memorys[sic], SUD's scale (subject units of distress) then to employ a self-soothing technique and lastly reassess his SUD's level again."  Following evaluation, diagnostic impressions of panic disorder with agoraphobia, PTSD, MDD [major depressive disorder], recurrent, moderate, history of alcohol dependence, in full remission, and history of cannabis dependence, in full remission, were rendered.

The Veteran elaborated on his Vietnam stressors in a statement dated in July 2007 stating that between June and August 1964, the 19th engineering camp near DaNang was attacked by approximately 40 Vietcong who entered after they had retired for the evening.  He related that when the attack began, three of them were sleeping in the same tent and tried to get to the foxhole to return fire.  He said that he could only remember the nicknames of his tent mates as "Chicago" and "Jake."  He said that he and Jake left for the foxhole as Chicago cleared the tent, but that Chicago was hit in the chest running to the foxhole for better cover.  The appellant related that as soon as the firing moved to another area of the camp, he and Jake crawled to Chicago and saw that he was bleeding very heavily.  They called a medic and Chicago was rushed to a DaNang hospital where he was pronounced dead a short time later.  The veteran said that this was very disturbing to him because they had become very close during the four months they had spent getting acquainted.  

Subsequently received were VA outpatient clinical records dating from March 1999 showing that the Veteran was treated for multiple complaints and disorders not pertinent to this appeal, primarily asthma, chronic orthopedic pain and hypertension.  In March 1999, he related that he had only one drink per week.  In October 2000, it was noted that he was a light drinker and that alcohol consumption was less than two drinks a day.  Alcohol and major depressive disorder screens were negative at that time.  In September 2002, the appellant admitted to two alcoholic beverages per day.  He was counseled about the physical problems that could result from too much alcohol in any form.  Alcohol and major depressive disorder screens were negative at that time and in June 2003.  A major depressive disorder screen was negative in July 2004.

The Veteran was afforded a psychological evaluation by S. F. Wu., Ph.D., in December 2008 upon referral by his attorney.  Psychosocial history was reviewed, including prior stressor statements of record.  On that occasion, the Veteran related that he and Chicago ran out of the tent and got into a foxhole and that his friend Jake was shot was medically evacuated away.  He stated that he did not know if Jake made it or not.  The Veteran related that one of the Vietcong they killed turned out to be a man who had given him a shave the day before, and to that day, he still could not go to a barber.  The examiner noted the discrepancy between the current statement and a previous one when he noted that Chicago was struck and killed.  VA clinical history was reviewed and elaborated upon in detail.  A mental status examination and extensive psychological testing were performed and interpreted.  A comprehensive analysis was provided.  

Following examination, Dr. Wu stated that his evaluation sought to clarify and rule in or out PTSD through extensive interviewing and psychological testing.  He stated, however, that "[u]nfortunately, [the Veteran] torpedoes his own case.  First the information he gave me in clinical interview was inconsistent, suggesting the possibility of malingering or severe memory problems (he is 65 and could be going senile), and I found in some cases he was yeah-saying when asked about certain syndromes.  Also, he had a fake good tendency on all four self-report objective tests I administered (MMPI-2, MCMI-III, DAPS, TABS)."  Dr. Wu related that "He clinically elevated almost every subscale and scale, making this highly suspect and putting all results in question.  Both the MMPI-2 and DAPS validity scales indicated his results were invalid, and the MCMI-III was of borderline validity.  Given the over exaggeration tendencies on all tests and interview, and unusual number of elevations on the TABS and MCMI-III, I considered both the MCMI and TABS to also be invalid and refused to interpret them."  The examiner went on to say that "Clearly, he needs to be retested and next time cannot be exaggerating if he wants valid results to be produced.  Nevertheless, I am of the opinion that if he could produce valid results, he would indeed show a true PTSD, but until then, I cannot in good conscience diagnose it."  The Axis I diagnoses were given as major depression, recurrent, dysthymia, panic disorder with agoraphobia, alcohol dependence in alleged sustained full remission, and cannabis dependence in alleged sustained full remission.  An Axis II diagnosis of rule out paranoid and avoidant disorders was also rendered.

Private clinical records dated between 2006 and 2009 from M. A. Salvato, M.D., noted that the Veteran had "no psychological symptoms" and "no anxiety, no depression, and no history of sleep disturbances" on multiple occasions. 

Pursuant to Board remand, the Veteran was afforded a VA examination for PTSD purposes in October 2010.  It was indicated that the claims folder was reviewed and that he was administered psychological testing in addition to the clinical interview and mental status examination.  Clinical background history and complaints as recited above in this decision were essentially reiterated.  The Veteran reported drinking gin approximately four nights a week.  He stated he had never used any [illegal] drugs in his life, but the examiner pointed out that a psychiatry note in the record indicated a diagnosis of cannabis dependence in full remission.  It was noted that the appellant was a vehicle mechanic in the Army and served in Vietnam between September and December 1965.  When asked about his stressors, the Veteran related that he was at DaNang when it was attacked by small arms fire.  He related that he could not recall if he experienced mortar or rocket attacks and did not witness anyone getting wounded.  Following examination and psychological testing, the examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD.  Axis I diagnoses of Alcohol dependence and cannabis dependence, by history, were provided.  It was noted that he over endorsed his psychological symptoms.  






Legal Analysis 

PTSD

At the outset, the Board points out that this appeal is subject to changes in applicable regulations pertaining to PTSD for claims that were appealed to the Board but not decided as of July 13, 2010.  Specifically, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD], and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39, 843 (Jul 13, 2010). 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet.App. 190, 193; see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed.Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b) requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality"). 

In this case, although there are clearly inconsistencies in the Veteran's report of specific stressors, the Veteran's service records confirm his attachment to Company B, 19th Engineering Battalion from July 1965 to December 1965, and the JSRRC has confirmed the September 1965 arrival of the Veteran's unit in Vietnam.  The Board is also aware of this unit's designation as a Combat Engineering Battalion and that sources from the Department of the Army confirm his unit's deployment at Qui Nhon and an area 12 miles west of this city, a location where Viet Cong concentrated their efforts in 1965 in an effort to cut the country in two.  Although not definitive, these facts taken together provide reasonable support for the Veteran's account of his unit coming under enemy attack, and sufficiently confirm this aspect of the Veteran's claimed stressors.  

In addition, while certain examiners have concluded that the Veteran's over reporting of his symptoms rendered them unable to make a diagnosis of PTSD based on his claimed stressors, other VA examiners have been able to render a diagnosis of PTSD, including two VA psychiatrists in November 2010.  Moreover, in review of the examiner's report from the VA examination conducted in October 2010, just over one month before the positive diagnosis in November 2010, the VA psychologist apparently based his refusal to diagnose PTSD at least in part on the absence of sufficient findings of the symptoms of avoidance or numbing symptoms, which the Board finds to have been unduly restrictive of the Veteran's complaints and, in any event, clearly inconsistent with the findings of VA psychiatrists approximately one month later.  

Accordingly, with the resolution of any reasonable doubt, as may be present in the unique circumstances of this case, in favor of the Veteran, the Board concludes that the criteria to establish service connection for PTSD are met.  


Acquired Psychiatric Disorder other than PTSD.

With respect to the evidence relevant to acquired psychiatric disorders other than PTSD, the Board finds that the evidence reflects that neither an acquired psychiatric disorder nor a psychosis was demonstrated in service, nor was a psychosis diagnosed within one year of discharge from active duty.  Review of the record discloses that the appellant filed claims for a number of disorders over the years after service and did not refer to any psychiatric symptoms or complaints.  On VA general medical examination in November 1993, he did not voice or refer to any psychiatric complaints and no diagnosis in this regard was provided.  In addition, extensive private clinical records dating from 1987 and VA outpatient clinical data from 1999 reference no psychiatric complaints or findings.  In fact, the Veteran himself consistently denied nervousness, anxiety, depression and suicidal thoughts in Dr. Salvato's clinic notes between 1999 and 2001.  

The available evidence instead indicates that the Veteran first sought treatment for complaints of a psychiatric nature around September 2005 when he indicated that chronic pain interfered with his emotions.  An assessment of adjustment disorder was recorded in January 2006, and subsequent VA clinic notes referred to a substance-induced mood disorder, major depressive disorder and panic disorder with agoraphobia.  In December 2008, Dr. Wu diagnosed major depression and dysthymia, among other conditions.  The Board points out, however, that the initial diagnosis of an acquired psychiatric disorder other than PTSD is almost 40 years after discharge from active duty.  Nothing in the prior records hint at a psychiatric history prior to 2005.  There is no reliable post service showing of any continuity of any in-service symptomatology, or evidence of a chronic psychiatric disorder deriving from service.  No clinician of record has opined that an acquired psychiatric disorder other than PTSD is related to service or is otherwise of service onset.  Consequently, under the circumstances, the Board finds that service connection for an acquired psychiatric disorder other than PTSD may not be granted on either a direct or presumptive basis.  See 38 C.F.R. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. § 3.303, 3.307, 3.309 (2011).

In reaching this determination, the Board has considered all the evidence of record to include the lay and medical evidence.  The Board cognizes that a lay person is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the more probative evidence consists of the opinions of the skilled professionals that are based upon examination and clinical findings, a review of the record and consideration of the Veteran's statements.  The Veteran's contention in conjunction with objective clinical evidence provide little basis for a favorable decision in these matters.  For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5107(b): Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other than PTSD is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


